                                     UNITED STATES BANKRUPTCY COURT                                                FILED
                                          Eastern District of Oklahoma                                         Feb. 26, 2019
                                                        Case No.: 19−80176                                     Therese Buthod, Clerk
                                                            Chapter: 7                                     U.S. BANKRUPTCY COURT
                                                                                                          EASTERN DISTRICT OF OKLA.



In re: Debtor(s) (name(s) used by the debtor(s) in the last 8 years, including married, maiden, trade, and address):
    Ronnie Burton                                                      Delonda Burton
    317 N Phifer Drive                                                 317 N Phifer Drive
    Tishomingo, OK 73460                                               Tishomingo, OK 73460
Social Security No.:
   xxx−xx−7052                                                       xxx−xx−5523
Employer's Tax I.D. No.:




                                                Notice to File Statement of Intent


                      NOTICE Pursuant to 11 USC Sec. 521(a)(2) an Individual Chapter 7
                      Statement of Intent was not filed. The Debtor(s) / Debtor Attorney has 30 days
                      from the date of filing or conversion of the case or on or before the date of the
                      meeting of creditors whichever is earlier to file required statement. If an
                      extension is not granted by Court order, prior to the original due date, the
                      Court may enter an ORDER DISMISSING your case without further notice or
                      hearing. Statement of Intent due 3/28/2019. (Corley, Cheryl)




Dated: February 26, 2019
                                                                                                            Therese Buthod, Clerk
                                                                                                            U.S. Bankruptcy Court




       Case 19-80176             Doc 6      Filed 02/26/19 Entered 02/26/19 15:27:55                          Desc Adm ntc.
                                            from clerk for BK cas Page 1 of 1
